Citation Nr: 1528475	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in May 2015.  Transcript of the proceeding is of record.  At the hearing the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

For the reasons explained below, the issues of service connection for pes planus and lumbar spine disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative evidence indicates the Veteran's hypertension was not shown in service or for many years thereafter, and it not related to service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by a March 2008 letter.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain all relevant records adequately identified by the Veteran including service treatment and personnel records, and available post-service treatment records.  With regard to the claim for service connection for hypertension, the Veteran was not diagnosed with or treated for hypertension during service and there is no competent evidence linking the current hypertension to service.  Accordingly, a VA medical examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing      the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in adjudicating the claims herein decided and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issue being decided on appeal.




Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was  incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for hypertension.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, a current disability, is met.  

The Veteran's service treatment records show that on induction examination in December 1966, an initial blood pressure reading of 164/90 was recorded.  Repeat blood pressure readings of 120/88 and 148/90 were subsequently noted; no relevant disability or diagnosis was recorded in the report of the induction examination and the Veteran was deemed qualified for induction.  The reading taken on separation from service in September 1968 was noted as 120/64.  The service treatment records do not reflect a diagnosis of, or treatment for, hypertension.

After service, a private physician reported treating the Veteran for hypertension since 1995.  Subsequent VA and private treatment records document ongoing treatment for hypertension.   

Upon review of the record, the Board notes that the Veteran was not shown to have hypertension in service, and hypertension was not shown to be manifested to a compensable degree within one year following discharge from service.  As such, service connection cannot be established for hypertension on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In fact, while at  the at the May 2015 Board hearing the Veteran asserted that he was treated for hypertension prior to 1995, he has not claimed treatment in service or within one year of discharge therefrom.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.  However, there is no medical evidence of record that even suggests the Veteran's hypertension is related to service. 

To the extent the entrance examination suggests the Veteran had hypertension that was noted on entrance, the Board finds such conclusion would not change the outcome of case.  As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  Here, while the Veteran was shown to have elevated blood pressure at entrance, he was not diagnosed with hypertension at that time, was not diagnosed or treated for hypertension during service, and was shown to have a normal blood pressure at discharge from service.  Thus, regardless of whether the Veteran may have had hypertension prior to service, in the absence of such condition during service or on discharge, and competent evidence of a link between the current hypertension and the findings in service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary.

To the extent the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence. 

In summary, the most probative evidence indicates the Veteran's hypertension    was not shown in service or for many years thereafter, and there is no competent evidence suggesting the condition is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit  of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As such, that doctrine       is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

The Board finds that additional development is necessary for the claims for service connection for pes planus and a lumbar spine disability. 

Concerning pes planus, although service treatment records reveal no complaints of foot pain, pes planus was noted on the Veteran's separation examination.  Medical evidence indicates the Veteran has received recent treatment for foot complaints.  Accordingly, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4)

Concerning the lumbar spine disability, in a statement in March 2008 a private chiropractor reported the Veteran visited his office in November 2006, reporting a history of low back pain that had onset 20 to 25 years earlier.  The clinician also noted that the Veteran had a 22 millimeter left leg deficiency that placed additional stress on the lower lumbar spine.  Together these two problems caused considerable stress on the lower lumbar spine.  In a May 2015 statement the same clinician noted that the Veteran had recently informed him that his leg deficiency was the result of fallen arches in service.  Accordingly, the clinician opined that it was very possible that the low back pain and leg deficiency were the result of injuries incurred in service.  Accordingly, the question of service connection for a lumbar spine disability is intertwined with the claimed pes planus.  

These issues are REMANDED for the following:

1.  Send the Veteran VCAA notice on establishing service connection for his back disability on a secondary basis.

2.  Obtain updated VA treatment records. 

3.  Schedule the Veteran for a VA foot examination.     The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is the Veteran's pes planus a congenital condition that clearly existed prior to his military service?  Please explain why or why not.
b. If so, did the condition undergo a permanent worsening (as opposed to temporary flare up or exacerbation of symptoms) as a result of service?  Please explain why or why not.
c. If the Veteran's pes planus did not exist prior to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's current pes planus arose in service or is otherwise related to service.  The examiner should explain the reasoning for the opinion provided.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If a favorable decision is rendered on the pes planus claim, an addendum VA medical opinion should be sought on the lumbar spine claim to address whether the Veteran's lumbar spine disability is caused or aggravated by his pes planus.

5.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished      a supplemental statement of the case and given the opportunity to respond thereto before the case is returned   to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


